Appeal from an order of the Supreme Court, Wayne County (Stephen R. Sirkin, J.), entered September 18, 2002. The order, inter alia, denied defendant’s motion for summary judgment dismissing the complaint in a declaratory judgment action.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Defendant contends on appeal that Supreme Court erred in denying its motion for summary judgment dismissing the complaint. We affirm, and we note that, as we previously wrote in Kumar v Travelers Ins. Co. (211 AD2d 128, 132 [1995]), the insurer’s “agreement to pay the full cost to repair or replace the damaged dwelling with equivalent construction on the same premises merely establishes the limits of coverage . . . The insured is not required ... to replace the damaged dwelling on the same premises in order to recover replacement cost.” Present—Hurlbutt, J.P., Scudder, Kehoe, Gorski and Hayes, JJ.